DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 4/19/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The phrase “tube” appears to be a typographical error and should be changed to “tub” which would also provide sufficient antecedent basis as the tub is referenced in claim 3 from which claim 4 depends. For examination purposes, the word “tube” will be interpreted as “tub”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. herein referred to as “Kim” (USPPN 2019/0048516, previously cited by Applicant in the IDS filed 12/3/2019). 
As to claim 1, Kim discloses a laundry treatment apparatus with an induction module 400 used to heat a drum 300 within tub 200 mounted within cabinet 100 with a front door (Figure 1). Motor 700 may be used to drive the drum in a rotatable manner. At Figure 1, at the rear of the drum, there is a motor to rotate the drum (Paragraph [00191], and an induction module 400 for directly heating metallic drum 300 via coil 420 (see generally Paragraphs [0056]-[0057]). A cooling surface is formed as shown at Figure 7 of Kim, whereby tub 200 is provided with a cooling water port 230 for supplying cooling water to the interior of the tub so that heat exchange between the cooling water and the high-temperature and high-humidity air in the tub can be performed (Paragraphs [0150]-[0151]); condensed fluid would naturally flow downward along the inner circumferential surface 220 of tub 200 and ultimately flow to drain pump 900 which has a piping portion connected between pump 900 and tub 200 which reads on a sump. 
As to claims 2-3, in Kim, the cooling surface shown in Figure 7 is formed on tub 200 and located exterior of the treating chamber, i.e. drum 300. 
As to claim 4, the tub 200 has a peripheral wall (i.e. one that is situated on the outer side of the drum) (see Figures 1 and 7) which the cooling surface is formed thereon. 
As to claim 6, Kim disclose cooling water has a curtain shaped flow (Paragraphs [0163] and [0166]).
As to claim 7, as discussed above, the fluid from the cooling water surface will fall due to gravity to the bottom of the drum surface and into the pipe leading to the drain pump (the bottom of the drum surface and/or pipe leading to the drum pump reads on the sump).
As to claim 8, Kim discloses use of an internal air flow path and air discharge path to effectively cool the circumferential surface of the tub (Paragraph [0199]). 
As to claim 9, Kim discloses its air inflow is ambient because it is introduced into the housing from outside the housing (Paragraph [0026]).
As to claims 10-11, as discussed above with regard to Kim, the device of Kim includes a cooling surface, drying functions of an induction module, coil heating, and a fan (i.e. evaporation), and condensation of steam (via cooling surface functions). 
The specification does not have a definition for evaporator and the general definition for this term is considered to be  turning liquid into vapor. Applicant is invited to provide remarks on what detailed features may be required by the claimed evaporator, and any indication of support for these detailed features in the drawings would be helpful. 
As to claims 12-13, in Kim the drum 300 is formed of a metallic material and the induced magnetic field generated at coil 420 causes an induced current to be generated at drum 300 (Paragraphs [0059]-[0060]).
As to claim 14, Kim  discloses its device may be a combination washer dryer combination (Paragraph [0145]).
As to claim 15, Kim discloses the drum being horizontally rotatable in tub at Figure 1, and having perforated basket (see also Paragraph [0035]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims above.
As to claim 5, Kim discloses its cooling surface formed on the interior of tub 200 (Figure 7). Kim is silent regarding alternative locations for the cooling surface, therefore Kim fails to teach “the cooled surface is provided on the closure”. However, it would have been obvious to select other alternative locations for a cooling surface, as the location can be anywhere in the interior of tub 200, but exterior to drum 300, as Kim discloses in its embodiment in Figure 7, so that condensation occurs. Given the limited locations to place a cooling surface on the interior of the washing machine, it would have been obvious to select other known locations, such as the closure to perform the intended drying functions. Given the limited number of configurations, it is considered to be obvious to one having ordinary skill in the art to modify the location of this feature which has not been shown to be a critical arrangement resulting in unexpected results. Also, forming the cooling surface near the closure allows for easier access to the cooling surface for ease of repair or other service needed by simply opening the front door, as compared to placement of the cooling surface along the rear side of the tub 200 which is essentially embedded inside the machine and harder to access. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711